Citation Nr: 0520460	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  00-14 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by symptoms of the upper extremities.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability prior to October 2, 2002 and an 
initial rating in excess of 20 percent for the period from 
October 2, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to August 
1999.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of an October 1999 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2002, the Board remanded the case to the RO for 
further evidentiary development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate consideration.

The issue of entitlement to service connection for disability 
manifested by symptoms of the upper extremities is addressed 
in the remand that follows the order section of this 
decision.


FINDINGS OF FACT

1.  The veteran's right knee disability was not manifested by 
flexion to less than 45 degrees, locking, instability, 
subluxation or limitation of extension prior to October 2, 
2002.  

2.  During the period beginning October 2, 2002, flexion has 
been limited to not less than 30 degrees, extension has not 
been limited, and neither locking, instability nor 
subluxation of the knee has been present.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability prior to October 2, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2004).  



2.  The criteria for a disability evaluation in excess of 20 
percent for the veteran's right knee disability from October 
2, 2002 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations are applicable to the present 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120. 

In the present case, the rating decision on appeal was issued 
prior to the enactment of the VCAA.  The veteran was provided 
with the notice required by the VCAA and the implementing 
regulations by letters dated in August 2003, December 2003 
and July 2004, prior to the March 2005 supplemental statement 
of the case.  The veteran was informed of the evidence and 
information necessary to substantiate her claim, the 
information required of her to enable VA to obtain evidence 
in support of her claim, the assistance that VA would provide 
to obtain evidence in support of her claim, and the evidence 
that she should submit if she did not desire VA to obtain 
such evidence on her behalf.  Although the RO has not 
specifically requested the appellant to submit all pertinent 
evidence in her possession, it has informed her of the 
evidence that would be pertinent and requested her to submit 
such evidence.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  
There is no indication in the record or reason to believe 
that the RO's decision would have been different had the 
claim not been initially adjudicated prior to compliance with 
the notice requirements of the VCAA and the implementing 
regulations.  

Moreover, all pertinent, available evidence pertaining to the 
claim has been obtained and the veteran has been afforded VA 
examinations.  Neither the veteran nor her representative has 
identified any additional evidence that could be obtained to 
substantiate her claim, nor has either requested that the 
Board remand for further development of her case

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Evidentiary Background
Service medical records reflect that the veteran fell during 
physical training on an obstacle course in September 1996 
tearing her right anterior cruciate ligament (ACL).  
Conservative treatment was unsuccessful and she underwent 
surgical reconstruction of her right ACL in October 1996.

In April 1999, while still on active duty, the veteran was 
afforded a VA general medical examination.  She reported 
constant right knee pain of 8 on a scale from 1 to 10 that 
increased to 10 with any standing or walking.  She treated 
her pain with elevation only.  Examination revealed a 10 cm 
anterior right knee scar from her ACL reconstruction.  
Musculoskeletal examination revealed muscle strength of 5 out 
5.  The veteran's right knee was tender to palpation at the 
circumference.  Her right knee flexed to 110 degrees.  Pain 
with McMurray's was noted.  The examiner observed that the 
veteran flinched with palpation and had a grimace on her face 
with McMurray.  X-ray examination revealed residuals of a 
right knee ACL reconstruction with mild degenerative joint 
disease.  

Post service VA outpatient treatment records show that the 
veteran complained of right knee pain.  In February 2001, she 
was assessed with knee pain, likely degenerative arthritis.  
It is noted in a March 2001 treatment record that she gave 
limited effort on motor examination.  She could tandem walk 
and her gait was okay.  Assessment was essentially normal 
examination except for limited effort.  

In May 2001, the veteran complained of right knee pain with 
no relief with Tylenol or Motrin.  During subsequent 
neurological treatment in June 2001, the veteran gave no 
effort at all.  When asked to push with her fingers against 
the examiner, the veteran reported that they were weak.  
While this would formally be 0 out 5, the examiner noted that 
this finding was inconsistent with the veteran's functional 
activity.  Sensory examination to pinprick and vibration was 
okay.  Coordination was normal and the veteran's gait was 
okay.  The veteran was observed to be wearing high heels 
carrying a purse.   

When she was seen in June 2001, she complained of right knee 
pain with occasional knee instability.  However, on objective 
examination, the veteran was noted to have no instability and 
no effusion.  Her ACL was clinically stable.  Her graft sites 
were noted to be tender.  Assessment was likely 
patellofemoral pain syndrome.  

During subsequent physical therapy in September and October 
2001, the veteran tolerated all of her exercises with pain of 
less than 3 out of 10.  It was felt that she would likely 
benefit from stability exercises.  She was noted to have 
patellofemoral pain syndrome.  She continued to report pain 
on stairs and described her pain as an 8 on a scale from 1 to 
10.  During subsequent treatment in October 2001, she 
reported sharp pain in her knee during passive range of 
motion testing past 110 degrees of knee flexion.  She also 
complained of a lot of pain all over her knee to include 
lateral and medial joints lines, patella ligament, 
retropatella and posterior to the knee in the popliteal 
fossa.  When asked if taping helped, she replied sometimes.  

Private treatment records dated from September 2002 to April 
2004 show continued complaints of right knee pain.  

A September 2002 treatment record notes that the veteran had 
no swelling in her right knee.  She reported pain in both 
legs, but the pain was worse in her right knee.  

On an October 2, 2002, medical history report, the veteran 
reported moderate knee pain daily while walking each day; 
however, she could walk without any support.  She could 
normally walk up and down stairs, but required the use of a 
rail while going up and down.  She could walk 5 to 10 blocks, 
but not more than 11/2 mile without stopping.  She did not need 
assistance getting out of bed.  MRI at that time revealed 
status post ACL reconstruction with autograft.  There were 
cystic changes in the tibial tunnel with mild tunnel 
expansion and partial tear of the graft in the region.  
Similar findings were seen in the femoral tunnel to a lesser 
degree.  Additionally, small undersurface peripheral tear of 
the posterior horn of the medial meniscus and small joint 
effusion were noted.   

In March 2003, the veteran underwent right knee arthroscopy 
with a partial lateral meniscectomy and debridement.  
Subsequent follow-up treatment records show that she 
continued to complain of right knee pain despite her surgery.  

The veteran was afforded a VA orthopedic examination in July 
2004.  She reported experiencing pain in the right knee since 
her surgery in 2003.  The right knee locked sometimes while 
going down stairs.  In addition, the veteran reported that 
the knee sometimes gave way.  She reported flare-ups occurred 
with sitting for a long period and when climbing stairs.  
Alleviating factors included rest and icing.  She did not use 
a cane, brace, or crutches.  There was no inflammatory 
arthritis.  The examiner noted that the disability had no 
effect on her usually occupation as an aid supervisor.  She 
was independent in all of her daily activities.  

Range of motion was recorded from 0 degrees of extension to 
70 degrees of flexion with pain at the end of flexion of the 
right knee.  Five repeated movements of the right knee 
increased the veteran's pain by about 30 percent.  The 
examiner noted that this increased her pain from a 7 to a 10.  
The examiner noted a 10 to 15 degree increase in functional 
loss after five repeated movements.  The veteran also had 
increased mild lack of endurance, but no increase in weakness 
or fatigue.  Objective evidence of painful motion included 
edema and effusion.  The right knee showed mild 
anterior/posterior instability.  There was mild tenderness at 
the anterior lateral and medial aspects of the right knee.  
However, the examiner noted that there was no medial lateral 
instability and no subluxation of the right knee.  Similarly, 
there was mild weakness of the right quadriceps with redness, 
heat, or abnormal movement.  For weight bearing, the veteran 
had an antalgic gait.  She did not have ankylosis.  The right 
lower extremity was noted to be 3/4 inch shorter than the left.  
While the veteran could not perform heavy mechanical work, 
lift heavy items, or perform repeated bending, she could do a 
desk job or sedentary work.  

In August 2004, the veteran was afforded a VA neurological 
examination.  The examiner noted that she had previously 
treated the veteran on an outpatient basis.  The veteran was 
able to stand with feet together.  She had normal toe and 
heel walking.  Sensation was normal to pinprick and 
vibration.  Deep tendon reflexes were 1+ and her toes were 
down going.  Impression was neurological examination without 
any objective evidence of deficits.  It was very difficult to 
fully evaluate the veteran in the presence of such functional 
overlay.  Her symptoms were not in any pattern indicative of 
any neurological disorder.  The examiner doubted that the 
veteran had any neurological problems.  It was felt that her 
neurological symptoms were not related to any surgery. 


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Under 38 C.F.R. § 4.14 (2004), the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004; 69 FED. Reg. 59990 (2004).  


Rating prior to October 2, 2002

While the veteran has complained of locking, there is no 
objective clinical evidence of locking of the right knee 
during the period prior to October 2, 2002.  Examination in 
March 2001 was essentially normal except for the veteran's 
limited effort.  Similarly, in June 2001, it was noted that 
she gave no effort at all.  While she complained of right 
knee instability in June 2001, examination revealed no 
instability and no effusion.  On the contrary, it was noted 
that her ACL was clinically stable.   

Similarly, despite X-ray evidence of mild degenerative 
changes of the right knee, there is no evidence of dislocated 
semilunar cartilage.  On the contrary, as noted above, the 
objective evidence prior to October 2, 2002, shows the 
veteran's right knee was stable.  Accordingly, the veteran's 
service-connected right knee disability does not warrant a 20 
percent rating under Diagnostic Code 5258 or a separate 
compensable evaluation under Diagnostic Code 5257.

Likewise, the medical evidence shows that the veteran has 
consistently demonstrated that she retained full extension of 
her right knee during the period prior to October 2, 2002.  
Therefore, a compensable evaluation is not warranted on the 
basis of limitation of extension.   

The medical evidence also shows that the veteran had range of 
right knee flexion past 110 degrees with sharp pain being at 
110 degrees in October 2001.  While her right knee flexion 
was limited due to pain, her gait prior to October 2, 2002 
was normal.  Despite poor findings during treatment in June 
2001, it was noted that the veteran gave no effort and that 
the findings on examination were inconsistent with her actual 
functional activity.  Her coordination at that time was 
normal and her gait was okay.  In short, the medical evidence 
of record does not justify the assignment of a rating in 
excess of 10 percent for the right knee based upon limitation 
of motion prior to October 2, 2002.  

The Board has considered the recent VA General Counsel 
opinion that allows for the assignment of separate ratings 
based upon limited flexion and limited extension of the leg.  
However, as the evidence shows that the veteran has full 
extension of the leg, separate ratings based upon limitation 
of flexion and limitation of extension are not warranted for 
the period prior to October 2, 2002.    

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right knee 
prior to October 2, 2002.


Rating from to October 2, 2002

The evidence for the period beginning October 2, 2002, shows 
that the veteran was found to have anterior and posterior 
instability on examination in July 2004, but does not show 
that the veteran had recurrent subluxation or lateral 
instability of the right knee as contemplated by a rating 
under Diagnostic Code 5257.  In addition, there is no 
evidence of dislocated semilunar cartilage.  In light of the 
lack of objective findings of recurrent subluxation or 
lateral instability, the Board finds that the criteria for a 
compensable evaluation under Diagnostic Code 5257 are not 
met.  

With respect to limitation of motion, the Board notes the VA 
examination in July 2004 revealed full extension with 
limitation of flexion to 70 degrees during examination with 
an additional 10 to 15 degree loss during flare-ups.  Thus, 
during flare-ups, her flexion would be limited to as much as 
55 degrees.  As the evidence does not show that the veteran 
has flexion limited to less than 30 degrees during the period 
beginning October 2, 2002, a higher initial evaluation based 
on limitation of flexion is not warranted.

Similarly, as the evidence does not show that the veteran has 
had any limitation of extension during the period beginning 
October 2, 2002, a compensable evaluation based on limitation 
of extension is not warranted.  In addition, separate 
compensable evaluations based on limitation of extension and 
limitation of flexion are not warranted.

The Board notes that the veteran has also reported that her 
knee locks when going down stairs.  Examination in July 2004 
revealed edema and effusion.  While semilunar dislocated 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is evaluated under Diagnostic Code 
5258, the highest rating assignable based on these findings 
is the 20 percent disability evaluation presently in effect.  
Since pain is contemplated in the assigned evaluation under 
Diagnostic Code 5260, a separate evaluation is not authorized 
under Diagnostic Code 5258.

As discussed above, despite her complaints of giving way and 
instability, there is no objective evidence of lateral 
instability or recurrent subluxation.  The medical evidence 
shows that the disability is essentially manifested by 
limitation of motion with pain, edema and effusion.  The 
evidence shows that the veteran does not require an assistive 
device and is independent in all of her daily activities.  As 
noted in the July 2004 examination report, the veteran's 
right knee disability had no effect on her usual occupation.  
While lack of endurance was noted on examination, the lack of 
endurance was noted to be mild.  Neurological examination in 
August 2004 revealed no objective evidence of any 
neurological disorder.  Accordingly, the Board finds that the 
severity of the veteran's service-connected right knee 
disability is adequately reflected in the 20 percent 
disability evaluation presently assigned.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right knee.


ORDER

A rating in excess of 10 percent for a right knee disability 
prior to October 2, 2002, and in excess of 20 percent 
beginning October 2, 2002, is denied.


REMAND

The veteran's service medical records reflect that she 
complained of difficulty with her upper extremities following 
her in-service right knee surgery.  In April 1999 she 
reported a 11/2 month history of difficulty lifting or doing 
anything with her arms.  She complained of upper and lower 
extremity numbness and tingling with pain.  It was noted that 
the distribution of the numbness and pain in her arms was in 
a nonphysiologic distribution with no evidence of 
neurological disease.  The veteran was referred to 
rheumatology, but refused as she did not wish to take SSRI's.

While the veteran was afforded an August 2004 VA neurological 
examination addressing her claimed upper extremity 
disability, the Board finds that further examination of the 
veteran would be probative.  In particular, the Board notes 
that the VA examiner, while opining that the veteran did not 
have any clear-cut neurological deficits, noted that she 
appeared to have a chronic pain syndrome.  It was recommended 
that the veteran undergone further evaluation by rheumatology 
to determine if a diagnosis of fibromyalgia was warranted.

On remand, the veteran should be afforded another examination 
to determine if she has chronic pain syndrome or fibromyalgia 
that is etiologically related to her active military service.

Based on the foregoing, this claim is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
the following actions:

1.  The veteran should be afforded an 
examination by a physician with expertise 
in rheumatology to determine the nature 
and etiology of any currently present 
disorder manifested by symptoms of the 
upper extremities.  The claims folder 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report.  

For each diagnosed disorder resulting in 
upper extremity symptoms, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) the 
disorder is etiologically related to the 
veteran's active military service to 
include complained of difficulties with 
her upper extremities documented in 
service medical records dated in April 
1999. 

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  The RO or the AMC should then 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and her representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


